RICHARDS, J.
In the opinion of this court the waiver and estoppel which stood in the way of *392the plaintiff prosecuting the former injunction suit still exists and may be asserted against her notwithstanding the appropriation action has been appealed. However, the judgment of the Probate Court having been suspended by the appeal, the defendants are not entitled to take possession of the property sought to be appropriated until the final conclusion of the appropriation proceedings and the payment of the amount awarded. Nieman, et al, vs. Board of Education, 22 Ohio App. 457. It follows, therefore, that the plaintiff is not entitled to an injunction as sought but only to the extent of enjoining the defendants from taking possession of the property until the final conclusion of the appropriation case and the payment of the amount awarded into court.
Williams and Lloyd, JJ, concur.